          2:19-cv-02108-SEM-EIL # 1            Page 1 of 29                                               E-FILED
                                                                         Thursday, 25 April, 2019 03:42:35 PM
                                                                                Clerk, U.S. District Court, ILCD

                                UNITED STATES DISTRICT COURT
                             FOR THE CENTRAL DISTRICT OF ILLINOIS

CONNIE WONG,                                     )
                                                 )
                Plaintiff,                       )
                                                 )
v.                                               )      No.    2019-cv-2108
                                                 )
THE FLIGHTSTAR CORPORATION,                      )
                                                 )
                Defendant.                       )

                                      NOTICE OF REMOVAL

        NOW COMES the Defendant, THE FLIGHTSTAR CORPORATION (“Flightstar,”) by

its attorneys, Meyer Capel, A professional Corporation, and for its Notice of Removal states as

follows:

        1.      Defendant Flightstar hereby removes the above-captioned action to the United

States District Court for the Central District of Illinois, pursuant to 28 U.S.C.A. §§ 1441(a) and

1441(c). The basis for Federal Court jurisdiction is 28 U.S.C.A. § 1331.

        2.      Flightstar is a defendant in the action entitled Connie Wong v. The Flightstar

Corporation, Case No.: 2019-L-36, pending in the Circuit Court of the State of Illinois, Champaign

County.

        3.      Pursuant to 28 U.S.C. § 1446(a), attached hereto as Exhibit A are copies of all

“process, pleadings, and orders” served upon Flightstar in this action to date.

        4.      Plaintiff alleges in her Complaint that the activities of the defendant, its employees,

supervisors and managers, violate the laws of the State of Illinois, the Americans with Disabilities

Act and Title VII’s prohibition against unlawful discrimination in employment on the basis of race,

sex, religion, color, national origin, or disability.
        2:19-cv-02108-SEM-EIL # 1          Page 2 of 29



       5.      Because plaintiff’s action involves a claim arising under the law of the Unites

States, the action is removable to this Court pursuant to 28 U.S.C.A. §§ 1441(a) and 1441(c).

       6.      Plaintiff’s Summons and Complaint were received by Flightstar on April 15, 2019.

Therefore, this Notice of Removal is being filed in a timely manner pursuant to 28 U.S.C. §

1446(b).

       7.      Written notice of the filing of this Notice of Removal will be given to plaintiff.

Written notice of this Notice of Removal and a copy thereof will be filed with the Circuit Court of

the State of Illinois, County of Champaign, as provided by 28 U.S.C. § 1446(d).

       WHEREFORE, the Defendant, THE FLIGHTSTAR CORPORATION, prays this action

to proceed to this Court as an action properly removed thereto.

                                             Respectfully submitted,
                                             THE FLIGHTSTAR CORPORATION, Defendant
                                             Respectfully submitted,

                                             By: s/ Lorna K. Geiler___________
                                             Lorna K. Geiler, ARDC No. 6192940
                                             Attorney for the Defendant
                                             Meyer Capel, A Professional Corporation
                                             306 W. Church Street
                                             Champaign, IL 61820
                                             Telephone: (217) 352-1800
                                             Fax: (217) 352-1083
                                             lgeiler@meyercapel.com




                                                2
        2:19-cv-02108-SEM-EIL # 1          Page 3 of 29




                      CERTIFICATE OF SERVICE OF ATTORNEY

    I hereby certify that on April 25, 2019, I electronically filed the foregoing NOTICE OF
REMOVAL, with the Clerk of the Court using the CM/ECF system.

        The undersigned also certifies that a copy of the NOTICE OF REMOVAL electronically
filed with the Clerk of the Court using the CM/ECF system was sent to:

Connie Wong
941 E Golf Rd. #4
Arlington Heights, IL 60005


via email to: conwon168@gmail.com and a hard copy via Certified Mail, Return Receipt by
depositing the same in the U.S. Mail at the United States Post Office located at 600 N. Neil St.,
Champaign, IL 61820, properly addressed and with proper postage affixed thereto this 25th day of
April, 2019.

                                            s/Lorna K. Geiler_______________
                                            Lorna K. Geiler, No. 6192940
                                            Attorney for the Defendant
                                            Meyer Capel, A Professional Corporation
                                            306 W. Church Street
                                            Champaign, IL 61820
                                            Telephone: (217) 352-1800
                                            Fax: (217) 352-1083
                                            lgeiler@meyercapel.com




                                               3
2:19-cv-02108-SEM-EIL # 1   Page 4 of 29




                            EXHIBIT A
2:19-cv-02108-SEM-EIL # 1   Page 5 of 29




                            EXHIBIT A
2:19-cv-02108-SEM-EIL # 1   Page 6 of 29




                            EXHIBIT A
2:19-cv-02108-SEM-EIL # 1   Page 7 of 29




                            EXHIBIT A
2:19-cv-02108-SEM-EIL # 1   Page 8 of 29




                            EXHIBIT A
2:19-cv-02108-SEM-EIL # 1   Page 9 of 29




                            EXHIBIT A
2:19-cv-02108-SEM-EIL # 1   Page 10 of 29




                            EXHIBIT A
2:19-cv-02108-SEM-EIL # 1   Page 11 of 29




                            EXHIBIT A
2:19-cv-02108-SEM-EIL # 1   Page 12 of 29




                            EXHIBIT A
2:19-cv-02108-SEM-EIL # 1   Page 13 of 29




                            EXHIBIT A
2:19-cv-02108-SEM-EIL # 1   Page 14 of 29




                            EXHIBIT A
2:19-cv-02108-SEM-EIL # 1   Page 15 of 29




                            EXHIBIT A
2:19-cv-02108-SEM-EIL # 1   Page 16 of 29




                            EXHIBIT A
2:19-cv-02108-SEM-EIL # 1   Page 17 of 29




                            EXHIBIT A
2:19-cv-02108-SEM-EIL # 1   Page 18 of 29




                            EXHIBIT A
2:19-cv-02108-SEM-EIL # 1   Page 19 of 29




                            EXHIBIT A
2:19-cv-02108-SEM-EIL # 1   Page 20 of 29




                            EXHIBIT A
2:19-cv-02108-SEM-EIL # 1   Page 21 of 29




                            EXHIBIT A
2:19-cv-02108-SEM-EIL # 1   Page 22 of 29




                            EXHIBIT A
2:19-cv-02108-SEM-EIL # 1   Page 23 of 29




                            EXHIBIT A
2:19-cv-02108-SEM-EIL # 1   Page 24 of 29




                            EXHIBIT A
2:19-cv-02108-SEM-EIL # 1   Page 25 of 29




                            EXHIBIT A
2:19-cv-02108-SEM-EIL # 1   Page 26 of 29




                            EXHIBIT A
2:19-cv-02108-SEM-EIL # 1   Page 27 of 29




                            EXHIBIT A
2:19-cv-02108-SEM-EIL # 1   Page 28 of 29




                            EXHIBIT A
2:19-cv-02108-SEM-EIL # 1   Page 29 of 29




                            EXHIBIT A
